CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the consolidated financial statements for the years ended December 31, 2007, 2006, and 2005, and the notes thereto. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, and before other non-operating income and expenses, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 9: “Non-GAAP Measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at February 13, 2008, which is the date of filing in conjunction with the Company’s press release announcing its results for the fourth quarter and twelve months ended December 31, 2007.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including the general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain performance improvements and cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 13 of this MD&A under the heading "Risks and Uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1.0 Overview and highlights 4 2.0 Segmented results – Annual 21 3.0 Segmented results – Quarterly 30 4.0 Financial condition 36 5.0 Liquidity and capital resources 37 6.0 Related party transactions 43 7.0 Off-balance sheet arrangements 43 8.0 Summary of quarterly results 44 9.0 Non-GAAP measures 45 10.0 Critical accounting policies and estimates 49 11.0 Changes in accounting policies 53 12.0 Impact of accounting pronouncements affecting future periods 54 13.0 Risks and uncertainties 54 14.0 Sensitivity analysis 61 15.0 Outlook 62 16.0 Disclosure controls and internal control over financial reporting 64 17.0 Outstanding share data 65 1.0 OVERVIEW AND HIGHLIGHTS 1.1 Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market kraft pulp and white top containerboard and owns Western Canada’s largest paper recycling facility.With five mills located within a 160-kilometre radius on the south coast of British Columbia, Catalyst has a combined annual capacity of 2,403,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers (soft-calendered and machine-finished hi-brites and super-brites) and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of lightweight coated paper in Western North America. The Company’s business is comprised of three business segments: specialty paper, newsprint, and pulp.The split of production capacity between the three business segments is as follows: Specialty paper The specialty paper segment consists of lightweight coated (“LWC”), uncoated mechanical papers such as soft-calendered (“SC”) and machine-finished (“MF”) hi-brites and super-brites, and directory.These specialty printing paper grades are manufactured on ten1paper machines in British Columbia at Crofton, Elk Falls, Port Alberni and Powell River.The specialty paper business segment has a total production capacity of 1,123,000 million tonnes. Specialty paper represents the Company’s largest business segment, generating 54% of 2007 consolidated sales revenue.The Company’s customer base consists primarily of retailers, magazine and catalogue publishers, commercial printers and telephone directory publishers.Specialty printing paper products are sold primarily through the Company’s sales and marketing personnel in North America, and through distributors and agents in other geographic markets.In 2007, 90% of specialty paper sales volumes were with customers in North America.Specialty paper is shipped by ship, barge, rail or truck, or by a combination of some or all of these transportation modes. Newsprint Newsprint is currently manufactured on five1 paper machines at Crofton, Elk Falls and Powell River.The newsprint business segment has a total annual production capacity of 606,000 tonnes.Effective September 1, 2007 the Port Alberni No. 4 paper machine(“A4”) was indefinitely idled, displacing 134,000 tonnes of newsprint on a 45.0 g/m2 basis. Newsprint sales generated 20% of 2007 consolidated sales revenue. The newsprint customer base consists primarily of newsprint publishers located in Western and Central North America and in Asia. In 2007, 82% of newsprint sales volumes were with customers in North America, Asia and Australasia. Newsprint is shipped overseas by deep-sea vessel and inland by ship, barge, rail or truck, or by a combination of some or all of these transportation modes. Pulp The pulp segment consists of Northern Bleached Softwood Kraft (“NBSK”) pulp manufactured at the Crofton mill and sawdust-based pulp and containerboard manufactured at the Elk Falls mill.The pulp business segment has a total market production capacity of 674,000 tonnes. Pulp and containerboard sales generated 26% of 2007 consolidated sales revenue. The pulp customer base is located primarily in Europe and Asia and includes producers of tissue, magazine papers, woodfree printing and writing papers and certain specialty paper products. The containerboard customer base consists primarily of corrugated box manufacturers. Pulp and containerboard products are sold primarily through sales and marketing personnel in Canada, and through a network of agents in locations throughout the world. In 2007, 79% of pulp and containerboard sales volumes were with customers in Europe, Asia and Australasia. The Crofton and Elk Falls pulp mills are located on tidewater and have deep-sea vessel loading facilities. Pulp and containerboard are shipped by both break-bulk and container deep-sea vessels. The Company also owns the largest paper recycling facility in Western Canada.
